Plaintiff, an invitee, was injured by falling upon an icy walk leading from the public street to the residence of the defendant. From the evidence the jury could infer that the walk was covered with ice in ridges, that it was in a dangerous condition, and that the condition had existed for a length of time sufficient to give the owner notice. Judgment of the City Court of Yonkers in favor of plaintiff and order denying defendant’s motion to set aside the verdict unanimously affirmed, with costs. No opinion. Present — Hagarty, Davis, Adel, Taylor and Close, JJ.